          Case 1:19-cv-05095-GHW Document 63 Filed 12/02/20 Page 1 of 1
                                                                    USDC SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 12/02/2020
 ROBERT GIST,
                                  Movant,                             19-cv-5095-GHW

                      -against-                                       16-cr-656-6-GHW
 UNITED STATES OF AMERICA,                                                 ORDER
                                  Respondent.

GREGORY H. WOODS, United States District Judge:

        The Court has received and reviewed the parties’ December 2, 2020 letter. Dkt. No. 814.

The Court executed its December 1, 2020 order at Dkt. No. 813 before receiving the parties’

submission.

        The Court will hold a teleconference on December 2, 2020 at 3:00 p.m. regarding the

parties’ letter. As the Court will discuss during the call, the parties have inaccurately described the

Court’s decision during the November 25, 2020 teleconference as denying their joint application to

hold a remote hearing. In their November 24, 2020 letter, the parties requested “that the Court

hold the December 8 hearing by videoconference.” Dkt. No. 803 (emphasis added). The parties are

directed to the Court’s Emergency Rules in Light of COVID-19, which are available on the Court’s

website, for the dial-in number and other relevant instructions. The parties are specifically directed

to comply with Rule 2(C) of the Court's Emergency Rules.

        SO ORDERED.

 Dated: December 2, 2020
                                                               GREGORY H. WOODS
                                                              United States District Judge
